Name: Commission Regulation (EC) No 1996/2001 of 11 October 2001 amending, for the second time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: air and space transport;  international affairs;  Asia and Oceania;  free movement of capital;  international trade
 Date Published: nan

 Avis juridique important|32001R1996Commission Regulation (EC) No 1996/2001 of 11 October 2001 amending, for the second time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 271 , 12/10/2001 P. 0021 - 0022Commission Regulation (EC) No 1996/2001of 11 October 2001amending, for the second time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as amended by Commission Regulation (EC) No 1354/2001(2), and in particular Article 10(1), second indent, thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annexes I and VI on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation. Annex VI lists the organisations and agencies exempted from the flight ban under that Regulation.(3) On 20 August and 6 October 2001 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and to amend the list of humanitarian organisations, and therefore Annexes I and VI to Regulation (EC) No 467/2001 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 467/2001 is amended as follows:1. The following persons and entities shall be added to Annex I:- The Afghan Export Bank- Al Qaida/Islamic Army(aka "The Base", Al Qaeda, Islamic Salvation Foundation, The Group for the Preservation of the Holy Sites, The Islamic Army for the Liberation of Holy Places, The World Islamic Front for Jihad Against Jews and Crusaders, Usama Bin Laden Network, Usama Bin Laden Organisation)- Abu Sayyaf Group(aka Al Harakat Al Islamiyya)- Armed Islamic Group (GIA)(aka Al Jamm'ah Al Islamiah Al-Musallah, GIA, Groupement Islamique ArmÃ ©)- Harakat Ul-Mujahidin/HUM(aka Al-Faran, Al-Hadid, Al-Hadith, Harakat Ul-Ansar, HUA, Harakat Ul-Mujahideen)- Al-Jihad/Egyptian Islamic Jihad(aka Egyptian Al-Jihad, Egyptian Islamic Jihad, Jihad Group, New Jihad)- Islamic Movement of Uzbekistan (IMU)(aka IMU)- Asbat al-Ansar- Salafist group for Call and Combat (GSPC)(aka Le Groupe Salafiste pour la PrÃ ©diction et le Combat)- Libyan Islamic Fighting Group- Al-Itihaad Al-Islamiya (AIAI)- Islamic Army of Aden- Usama Bin laden (individual)(aka Usama Bin Muhammed Bin Awad, Osama Bin Laden). Born 30.7.1957, Jeddah, Saudi Arabia; alternative place of birth Yemen- Muhammad Atif (individual)(aka Subhi Abu Sitta, Abu Hafs Al Masri, Sheik Taysir Abdullah, Mohamed Atef, Abu Hafs Al Masri el Khabir, Taysir). Born 1956, Alexandria, Egypt; alternative date of birth 1951- Sayf al-Adl (individual)(aka Saif Al-'Adil). Born 1963, Egypt- Shaykh Sai'id (individual)(aka Mustafa Muhammad Ahmad). Born Egypt- Abu Hafs the Mauritanian (individual)(aka Mahfouz Ould al-Walid, Khalid Al-Shanqiti, Mafouz Walad Al-Walid, Mahamedou Ouid Slahi). Born 1.1.1975- Ibn Al-Shaykh Al-Libi (individual)- Abu Zubaydah (individual)(aka Abu Zubaida, Abd Al-Hadi Al Wahab, Zain Al-Abidin Muhahhad Husain, Zayn Al-Abidin Muhammad Husain, Tariq). Born 12.3.1971, Riyadh, Saudi Arabia- Abd al-Hadi al-Iraqi (individual)(aka Abu Abdallah, Abdal Al-Hadi Al-Iraqi)- Ayman Al-Zawahari (individual)(aka Ahmed Fuad Salim) Operational and Military Leader of Jihad Group. Born 19.6.1951, Giza, Egypt; passport No 1084010 (Egypt); alternative No 19820215- Thirwat Salah Shihata (individual)(aka Tarwat Salah Abdallah, Salah Shihata Thirwat, Shahata Thirwat). Born 29.6.1960, Egypt- Tariq Anwar Al-Sayyid Ahmad (individual)(aka Hamdi Ahmad Farag, Amr al-Fatih Fathi). Born 15.3.1963, Alexandria, Egypt- Muhammad Salah (individual)(aka Nasr Fahmi Nasr Hasanayn)- Makhtab Al-Khidamat/Al Kifah (individual)- Wafa Humanitarian Organisation(aka Al Wafa, Al Wafa Organisation, Wafa Al-Igatha Al-Islamia) Jordan house No 125, Street 54, Phase II. Hayatabad, Peshawar, Pakistan. Offices in Saudi Arabia, Kuwait and United Arab Emirates- Al Rashid Trust(aka Al-Rasheed Trust)Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan.Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan.Office Dha'rbi M'unin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan.Office Dhar'bi M'unin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan.Office Dha'rbi-M'unin, Rm No 3 Moti Plaza, Near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan.Office Dha'rbi-M'unin, Top floor, Dr Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan.Operations in Afghanistan: Heart, Jalalabad, Kabul, Kandahar, Mazar Sherif.Also operations in Kosovo, Chechnya.- Mamoun Darkazanli Import-Export Company(aka Darkazanli Company, Darkazanli Export-Import Sonderposten). Uhlenhorsterweg 34 11, Hamburg, Germany.2. The following organisations shall be added to Annex VI:- International Medical Corps (IMC), 11500 West Olympic Blvd, Suite 506, Los Angeles, California 90064-1524, USA.- Goal, PO Box 19, Dun Laoghaire, Co. Dublin, Ireland.- Drug Control Community (DCC), No 21 Shahid Mehdiazadeh St, South Karegar Ave., Teheran, Iran.- Aftab Society, No 3 South Sohrevardi St, Teheran, Iran.- International Green PODNGO, No 10 11th St Shahid Sarafraz St, Shahid Beheshti Ave., Teheran, Iran.- HOPE Worldwide, 163 Tooting High St, London SW17 OSY, United Kingdom.- Red Crescent Society of the Islamic Republic of Iran, Ostad Nejatollahi St, 159893315 Teheran, Iran.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 182, 5.7.2001, p. 15.